DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment filed 12/13/2021 and IDS filed 01/20/2022.

Claims 20-27 are pending and subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 14/32,561 and 15/818,056, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
There is not adequate support for multiple limitations recited in the instant claims in the previously filed applications. For example, application No. 14/32,561 does not disclose epinephrine instantly claimed by the present application. Applicant first disclosed epinephrine in application 15/818,056. Further, the instantly claimed steps of the claimed method was first disclosed in the instant application, in particular step of “providing including dispensing said first dosage and said second dosage of said at least one sublingual 1-epinephrine formulation from an at least one dispensing container and placing said first dosage and said second dosage of said at least one sublingual 1-epinephrine formulation under said human patient's tongue; and having said human patient hold said tongue down over said first dosage and said second dosage of said at least one sublingual 1-epinephrine formulation, while keeping said tongue still to protect said first dosage and said second dosage of said at least one sublingual 1-epinephrine formulation from mixing with saliva above said tongue, and not swallowing any saliva for over one minute.” No support for the newly cited claims 21-27 in any of the parent applications.

Accordingly, the filing date of the present application, which is 09/13/2018, will be considered for examining instant claimed method and steps of the method, and the filing date application 15/818,056 which is 11/20/2017 will be considered in examining epinephrine. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time 
“The pharmaceutical formulation of the invention includes at least one dosage form chosen from the class of dosage forms including, but not limited to, a liquid, liquid droplets, a gel, a paste, a film, a biofilm, a tape, a wafer, a membrane, a sheath, a disc, beads, a tablet, a caplet, lozenges, semi-solids, glues, gums, or a combination thereof. Capsules are also possible, such as capsules containing l-epinephrine active ingredient powder.”

This does not support non-gastrointestinal transmucosal delivery as currently recited by amended claim 20. 
Further, paragraph [0081] of the published application states:
Mucosal membranes line externally exposed passageways of the body; such as the mouth, nose, respiratory tract, gastrointestinal tract, and vagina; with mucus which helps protect and keep moist these surfaces.

This disclosure contradict the claims, because the claims recites non-gastrointestinal transmucosal delivery, while the disclosure emphasizes that the gastrointestinal tract is lined by mucous membrane, and mucosa of the mouth including sublingual area is part of the gastrointestinal tract. Therefore, sublingual administration is gastrointestinal administration. 
Therefore, no disclosure of the amendment made to claim 20 to recite “non-gastrointestinal transmucosal deliver”. 
If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill et al. (US 2007/0293582), Carver et al. (US 2010/00291160), the article by Rawas-Qalaji et al. (Fast-disintegrating sublingual tablets: Effect of epinephrine load on tablet characteristics), the article by Simons et al. (Fast disintegrating Sublingual Epinephrine Tablets: Effect of Tablet Dimensions on Tablet Characteristics), the article by Brahmbhatt et al. (Formulation and Evaluation of Sublingual Tablet For Naratr), and the article by Strain et al. (Relative Bioavailability of Different Buprenorphine Formulations Under Chronic Dosing Conditions).

Applicant Claims 
Claim 20 is directed to a method of non-gastrointestinal transmucosal delivery of epinephrine, the method comprising:
providing at least a first solid dosage and a second solid dosage of an at least one sublingual 1-epinephrine formulation to elevate plasma epinephrine levels to maintain at least one of blood pressure, pulse, and breathing in a human patient, said providing including dispensing said first solid dosage and said 
having said human patient hold said tongue down over said first solid dosage and said second solid dosage of said at least one sublingual 1-epinephrine formulation, while keeping said tongue still to protect said first solid dosage and said second solid dosage of said at least one sublingual 1-epinephrine formulation from mixing with saliva above said tongue, and not ingesting any saliva while said first solid dosage and said second solid dosage of said at least one sublingual 1-epinephrine formulation dissolve and about three to five minutes after said solid dosages dissolve.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hill teaches sublingual dosing regimen for administering a series of epinephrine doses for treatment of allergic emergencies (abstract). Hill teaches treating an allergic emergency and anaphylaxis in a patient comprising the steps of (a) administering to the patient two doses of sublingual dosage form comprising epinephrine; and (b) administering to the patient a first dose of an injectable dosage form comprising epinephrine. A third dose of sublingual epinephrine can be administered. The reference teaches kit comprising multiple sublingual doses (¶¶ 0012, 0013, 0095, 0121; examples 4-10). The sublingual dosages are tablets, i.e. solid (¶¶ 0021, 0043-0045, 0060-0064; claims 25 and 26). The time between the administrations is 3-10 minutes, or 5 minutes (¶¶ 0029, 0111, 0120; examples). The examples teach the first sublingual dosage form of epinephrine is administered under the tongue and is maintained under the tongue until fully dissolved as soon as the patient begins experience symptoms of anaphylaxis, and if the symptoms of anaphylaxis do not improve or terminate within about 5 minutes, the second sublingual dosage form is administered under the tongue and is maintained under the tongue until fully dissolved, and if the symptoms of anaphylaxis do not improve or terminate within about 5 minutes, the injectable dosage form is administered (¶ 0151). Hill teaches the sublingual dosage is administered to the 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Hill teaches to maintain the sublingual dosage forms under the tongue until fully dissolved, which implies keeping the tongue still to protect sublingual epinephrine dosages from mixing with saliva above said tongue, and not ingesting any of the drug or saliva, however the reference does not explicitly teach this step of keeping the tongue still to protect the dosage form from mixing with saliva and not ingesting any saliva as instantly claimed by claim 20.
Carver teaches non-invasive drug delivery systems useful for the absorption of therapeutically active agents through the epithelial membrane (abstract). Non-invasive delivery include sublingual-type formulations that are more effective than simply chewing, i.e. ingesting, and swallowing because drug efficiently pass through the sublingual membrane and into the blood without irreversible modification (¶¶ 0009, 0061). Example of drugs to be delivered sublingually is epinephrine (¶¶ 0082, 0092). The reference teaches sublingual formulation should not be swallowed or chewed, i.e. not ingested, and patient instructed towards non-invasive sublingual delivery rather than ingestion of the formulation, and the formulation allowed to dissolve in the mouth (¶¶ 0110, 0111, 0128). Example 6 teaches epinephrine tablet is administered to a patient as a sublingual (under the tongue) dose that is allowed to dissolve in the 
Rawas-Qalaji teaches increasing epinephrine load in sublingual tablet will increase disintegration time of the tablet. The reference teaches 2 minutes disintegration is specified as acceptable (see the entire document, and in particular E4, left column). 
Simon teaches while epinephrine is the drug of choice for emergency treatment of anaphylaxis, it is extremely metabolized after oral administration by enzymes in gastrointestinal tract and liver, and absorbed rapidly sublingually by fast disintegrating tablets from sublingual blood vessels (page 524, right column).
Brahmbhatt defines sublingual tablets are the one that dissolves when held beneath the tongue, permitting direct absorption of active ingredients by the oral mucosa lining the mouth under the tongue to produce immediate systemic effect (see page 19, first paragraph of the introduction).
Strain teaches that when sublingual tablet is administered to subjects, the subjects are instructed to hold tablets under tongue till tablet completely dissolved, and for solution it is held under the tongue for at least 5 minutes, i.e. not ingested (see page 39, left column, paragraph 2.5).  
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat allergic emergencies in a 
Further, one having ordinary skill in the art would have instruct the patient not ingest the sublingual dose of epinephrine and hold it under the tongue as taught by Simon, Brahmbhatt and Strain, even after dissolution, because Simon teaches that epinephrine is extremely metabolized after oral administration by enzymes in gastrointestinal tract and liver while sublingual epinephrine is absorbed rapidly by fast disintegrating tablets from sublingual blood vessels, and Brahmbhatt teaches that sublingual tablet dissolves when held beneath the tongue, permitting direct absorption of active ingredients by the oral mucosa lining the mouth under the tongue to produce immediate systemic effect, and because Strain teaches that when sublingual tablet is 
Regarding holding the dosage form after it dissolve for three to five minutes as claimed by claim 20, Rawas-Qalaji teaches the disintegration time of sublingual epinephrine tablet is 2 minutes, and Strain teaches holding the dosage form for at least 5 minutes under the tongue when it is liquid, i.e. dissolved dosage form. Further, if the dosage form is swallowed immediately after dissolution this means it is ingested, which the cited references are trying to avoid. The references imply delaying swallowing the dosage form after dissolution to allow absorption by the sublingual mucosa.  
Regarding the limitation “non-gastrointestinal transmucosal delivery” of claim 1, the cited references teaches the same transmucosal delivery using sublingual tablets that should meet the claimed limitation. Further, this limitation falls in the preamble of the claim, and the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding solid dosage forms claimed by claim 20, all the cited references teaches solid tablets. 
Regarding claim 21 that the first dosage and the second dosage are provided at 
Regarding anaphylaxis claimed by claim 22, Hill and Simon teach anaphylaxis treated by administering sublingual epinephrine. 
Regarding claim 23 that the method is performed when injectable liquid epinephrine formulation is not available or is not possible, Hill teaches sublingual epinephrine is administered by another person such as care giver or health professional such as in an emergency sitting, such as in the field, including ambulance or at a patient’s home, this implies injection is not available at patient’s home. It is obvious to start any available anti-anaphylaxis dosage form such as sublingual epinephrine if injection not available. 
Regarding claim 24 that the method is performed until emergency medical services arrive to treat or transport said human patient, it is obvious to use the sublingual epinephrine when available and not to remain without treatment waiting for emergency medical service. Further, the teachings of Hill implies that the sublingual dose of epinephrine is administered first before any injection that is usually administered in hospitals.
Regarding claim 25 that patient is a soldier on a battlefield or in a location without emergency medical services, Hill is generic in term of the patient, and this embrace any patient susceptible to anaphylaxis wherein medical service is not readily available such as soldiers in the battlefield. Hill further teaches patient is the field such as home that is logically a location without medical service.
Regarding claim 26 that sublingual administration is followed by subsequent step of administering an at least one injection of an injectable epinephrine formulation, this is 
Regarding claim 27 that providing a third dosage of the at least one sublingual epinephrine formulation, Hill teaches a third sublingual epinephrine dosage form.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Priority
The examiner acknowledged applicant’s statement that: “Applicants do not acquiescence to or agree with the Examiner’s position, but respond below to the Examiner’s rejections in order to advance prosecution of the present application.”

Rejections under 35 U.S.C. $103
Applicant argues that claim 20, as amended, is directed to a method comprising providing “at least a first solid dosage and a second solid dosage of an at least one sublingual l-epinephrine formulation.” The dosages are held under the tongue and no saliva is ingested while the dosages dissolve “and about three to above five minutes after said solid dosages dissolve.” Strain’s disclosure of a 5-minute hold time is specific to liquid formulations, not solid dosage forms. Strain, pg. 39, left col. Strain discloses holding solid tablets under the tongue “until completely dissolved,” but does not disclose the dissolution time. Accordingly, Strain provides no teaching or suggestion of the number of minutes a solid dosage form is held under the tongue, nor the number of minutes one does not swallow saliva. Further, Strain makes no mention of epinephrine. 

In response to this argument, as applicant admits, Stain teaches holding solid it would be beneficial to continue to hold the dosage form after dissolution to permit absorption of the drug. The number of minutes to hold the dosage form and not to swallow saliva can be determined by one skill in the art based on the dissolution time of the formulation comprising the epinephrine.  

Applicant argues that the Examiner cites Carver for disclosing an epinephrine tablet that is allowed to dissolve under the tongue for one second to three minutes. However, Carver makes no mention of continuing to hold the tablet and not ingesting saliva after the tablet dissolves, as claimed.

In response to this argument, it is argued that continuing to hold the tablet and not ingesting saliva after the tablet dissolves is suggested by the teachings of Simons and Brahmbhatt because Simon teaches that epinephrine is extremely metabolized after oral administration by enzymes in gastrointestinal tract and liver while sublingual epinephrine is absorbed rapidly by fast disintegrating tablets from sublingual blood vessels, and Brahmbhatt teaches that sublingual tablet dissolves when held permitting direct absorption of active ingredients by the oral mucosa lining the mouth under the tongue to produce immediate systemic effect. The desire of the cited references to achieve drug absorption from the sublingual mucosa implies to maintain the dosage form under the tongue after dissolution to allow drug absorption, otherwise the dosage form will be ingested and absorbed from the lower gastrointestinal tract, and not from the sublingual area. 

Applicant argues that the Examiner cites Rawas-Qalaji for disclosing that “2 minutes disintegration time is specified as acceptable.” The Examiner appears to be misinterpreting Rawas-Qalaji. The reference discloses that 2 minutes is an acceptable disintegration time when attempting to evaluate samples using “the USP disintegration test for sublingual tablets.” Rawas- Qalaji, pg. E4, left col. However, the standard USP testing apparatus and parameters “were not suitable for these formulations because the sublingual epinephrine tablets disintegrate so rapidly that differences in DT cannot be measured using them.” Id. The tablets of Rawas-Qalaji disintegrate in less than 30 seconds, and often less than 10 seconds. Id., Abstract & pg. E6, left col.

In response to this argument, the examiner respectfully disagrees because Figure 2 of the reference shows dissolution time of 130 seconds and figure 4 shows disintegration time of 140 seconds. Therefore the table dissolves or disintegrates in more than 2 minutes.  Rawas-Qalaji also teaches the dissolution and disintegration of the sublingual tablet depend on the formulation and ingredients of the tablet. Strain teaches holding the dosage form for at least 5 minutes under the tongue when it is liquid, i.e. dissolved dosage form. Further, if the dosage form is swallowed immediately after dissolution this means it is ingested, which the cited references are trying to avoid. The references imply delaying swallowing the dosage form after dissolution to allow absorption by the sublingual mucosa, and not to be ingested. 

Applicant argues that Rawas-Qalaji provides no guidance to modify the method of Hill to hold its 

In response to this argument, it is argued that guidance to hold the dosage forms of Hill under the tongue and not ingest saliva for about three to about five minutes after the solid dosages dissolve is implied by the combination of the cited references that desire to have sublingual delivery of epinephrine and not to be ingested with the saliva. If the dosage form is not maintained under the tongue after dissolution or disintegration to allow absorption of drug from the sublingual mucosa, this is not a sublingual drug delivery, but an oral drug delivery. The time of holding the dosage form under the tongue is controlled by the formulation of the dosage form, and one having ordinary skill in the art would have determined this time to achieve the desired delivery time according to severity of the condition to be treated and patient progress and response. 
Regarding the argument that Rawas-Qalaji tested the dosage form in vitro and never under the tongue, it is argued that it is known in the art to use animal models and in vitro testing for biological studies and extrapolate the results to the human being. Additionally, the court pointed out in this regard that a rigorous correlation is not necessary when the test is reasonably predictive of the response. See Rey-Bellet v. Englehardt, 493 F.2d 1380, 181 USPQ 453 (CCPA 1974).  

Applicant argues that Simons provides no guidance to modify the method of Hill to hold its dosage forms under the tongue and not ingest saliva “for about three to about five minutes after said solid dosages dissolve” because Simons never tested its tablets under the tongue. Simons conducted only in vitro experiments. Accordingly, Simons cannot provide any guidance to one of skill to hold an epinephrine dosage form under the tongue and not ingest saliva “for about three to about five minutes after said solid dosages dissolve,” as claimed.

suggests to hold the sublingual tablet after dissolution to allow absorption from the sublingual mucosa, and this will need few more minutes based on the dosage formulation and concentration of the drug. The examiner believes holding the dosage form under the tongue for 3-5 minutes after dissolution is implied by the desire of the cited references to achieve sublingual drug absorption. Time of holding the dosage form after dissolution can be determined by the medical professional based on severity of the condition to be treated and the progress of the patient condition. Further, if the dosage form is swallowed immediately after dissolution this means it is ingested, which is avoided by the cited references. Therefore, to hold the dosage form under the tongue after dissolving is implied by the references in order to avoid ingestion of epinephrine and permit its sublingual absorption into systemic circulation.     
The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. The Court has held that "the test of obviousness is not express suggestion of the claimed In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Applicant argues the active ingredient in the sublingual tablets of Brahmbhatt is naratriptan, not epinephrine. In fact, Brahmbhatt makes no mention of epinephrine. One of skill in the art, who was looking to modify the method of Hill, would not look to Brahmbhatt. Instead, one of skill would look to references that are directed to epinephrine, such as Carver and Simons. Further, even if one of skill did look to Brahmbhatt, one would not find any guidance to modify the method of Hill to hold its dosage forms under the tongue and not ingest saliva “for about three to about five minutes after said solid dosages dissolve” because Brahmbhatt never tested even its naratriptan tablets under the tongue. Brahmbhatt conducted only in vitro experiments. Brahmbhatt certainly provides no evidence of how quickly a sublingual epinephrine formulation would dissolve, nor how quickly the epinephrine would be absorbed. Brahmbhatt cannot provide any guidance to one of skill to hold an epinephrine dosage form under the tongue and not ingest saliva “for about three to about five minutes after said solid dosages dissolve,” as claimed.

In response to this argument, it is argued that Brahmbhatt is relied upon for teaching that sublingual tablet dissolves when held beneath the tongue, permitting direct absorption of active ingredients by the oral mucosa lining the mouth under the tongue to produce immediate systemic effect. Epinephrine is taught by Hill, Rawas-Time of holding the dosage form after dissolution can be determined by the medical professional based on severity of the condition to be treated and the progress of the patient condition. Further, if the dosage form is swallowed immediately after dissolution this means it is ingested, which is avoided by the cited references. 
Regarding the argument that Brahmbhatt tested the dosage form in vitro and never under the tongue, it is argued that it is known in the art to use animal models and in vitro testing for biological studies and extrapolate the results to the human being. Additionally, the court pointed out in this regard that a rigorous correlation is not necessary when the test is reasonably predictive of the response. See Rey-Bellet v. Englehardt, 493 F.2d 1380, 181 USPQ 453 (CCPA 1974).  
The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Applicant argues that the combination of cited references does not teach or suggest the entirety of the claimed subject matter, which is required for a proper obviousness rejection. Nor does the combination of cited references provide any motivation to one of skill in the art to modify them to practice a method comprising not ingesting any saliva “while said first dosage and said second dosage of said at least one sublingual l-epinephrine formulation dissolve and about three to about five minutes after said solid dosages dissolve.” Certainly one would have no reasonable expectation of doing so successfully.

In response to this argument, it is argued that Rawas-Qalaji teaches the dissolution/disintegration time of sublingual epinephrine tablet is more than 2 minutes, and Strain teaches holding the dosage when liquid, i.e. dissolved dosage form, for at least 5 minutes under the tongue. The examiner believes holding the dosage form under the tongue for 3-5 minutes after dissolution is suggested by the combination of the cited references. Further, if the dosage form is swallowed immediately after dissolution this means it is ingested, which is avoided by the cited references. Therefore, to hold the dosage form under the tongue after dissolving is implied by the references in order to avoid ingestion of epinephrine and permit its sublingual absorption into systemic circulation. One would reasonably expect holding the sublingual dose under the tongue without ingesting it nor swallowing saliva to permit rapid action and relief of the condition for which it is administered and to avoid wasting of the dosage form by ingestion and metabolism of epinephrine by gastrointestinal and liver enzymes before providing the desired therapeutic effect. 
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the references exists, even if different from what applicants had done, as set forth in this office action. Reasonable expectation to achieve the present invention is provided. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of 

Dependent Claims 21-27
Applicants argue that “If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious.” M.P.E.P. § 2143.03 {citing In re Fine, 837 F.2d 1071 (Fed. Cir. 1988)). Thus, claims 21-27, which depend from nonobvious independent claim 20, are also nonobvious.

In response to this argument, it is argued that claim 20 is obvious for the reasons stated above, and so are dependent claims 21-27. Each claim is taught either explicitly or implicitly by the cited art are previously addressed in this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571) 272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G./



/ISIS A GHALI/Primary Examiner, Art Unit 1611